PER CURIAM.
We affirm the trial court’s denial of grounds 1, 3 and 4 of Christopher Nolan’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We remand the matter to the trial court for further consideration of ground 2 of Nolan’s postconviction motion in light of the supreme court’s opinion in Grosvenor v. State, 874 So.2d 1176 (Fla.2004), which had not been published at the time of the trial court’s order.
AFFIRMED IN PART AND REMANDED.
SHARP, W. and ORFINGER, JJ., concur.
GRIFFIN, J., dissents without opinion.